DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/4/20.  These drawings are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the housing cup" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear from claim 1 if “the housing cup” is a typographical error of “the housing cap” or a separate element comprised of the top, closed side and a closed bottom of the housing.  For purposes of examination, “an housing cup” in line 2 will be interpreted as “a housing cup having a top, a closed side and a closed bottom, the housing cup”, consistent with the specification at, for example, paragraph [0004].  Appropriate correction is required.
Claims 2-12 are dependent on claim 1 and inherit at least the same deficiencies as claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8, 9, 11-12 as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 6,870,208).
Consider claim 1, You et al. disclose (e.g. figure 1) an apparatus comprising:
a housing cup having a top, a closed side, and a closed bottom, the housing cup adapted to enclose an optical device (A housing cup is defined by the lens holder 10 and bottom substrate 31.  Image sensor 30 is enclosed within the space); and
a housing cap enclosing the top of the housing, the housing cap including:
a top collar (20, lens barrel) laterally having a top surface and an aperture (24, transparent region) through the top surface (see figure 1, the aperture is located in the lens barrel) ; 

an interface structure (22, external thread) circumscribing the top cover and extending downwardly into the housing cup from the top collar (see figure 1, the external threads extend downward into the housing from the lens barrel 20), the interface structure preventing direct contact between the top cover and the top collar (see figure 1, the external threads 22 prevent direct contact between the infrared filter 28 and the lens barrel 20) [col. 1, lines 11-52].
Consider claim 2, You et al. disclose (e.g. figure 1) an apparatus, wherein the housing cap spans the top of the housing (see figure 1, the lens barrel 20 spans the top of the housing defined by lens holder 10) and is attached at least one of laterally and longitudinally to an outer sidewall of the housing (the lens barrel is attached longitudinally to the lens holder 10 via external threads 22) [col. 1, lines 11-52].
Consider claim 4, You et al. disclose (e.g. figure 1) an apparatus, wherein at least a portion of the top cover is at least one of optically transparent and optically translucent (the lens barrel 20 includes a transparent region 24) [col. 1, lines 11-52].
Consider claim 5, You et al. disclose (e.g. figure 1) an apparatus, wherein the interface structure (22, external thread) laterally encircles a rim of the top cover (the threads encircle a rim of the infrared filter) and directly longitudinally contacts both a downward top cover surface and an upward top cover surface (the external threads directly contact the infrared on at least two surfaces which are considered to be the downward top cover surface and the upward top cover surface) [col. 1, lines 11-52].
Consider claim 8, You et al. disclose (e.g. figure 1) an apparatus wherein the optical device is at least one of a camera and a camera lens, and is located wholly 
Consider claim 9, You et al. disclose (e.g. figure 1) an apparatus wherein the optical device is fixed to the bottom of the housing cup (see figure 1, the image sensor 30 is fixed to the bottom substrate 31 which defines the bottom of the housing cup) [col. 1, lines 11-52].
Consider claim 11, You et al. disclose (e.g. figure 1) an apparatus further including an orienting feature protruding laterally into the protected volume from a side of the housing cup, the orienting feature selectively contacting the housing cap for orientation thereof (the screw threads of the lens barrel protrude laterally into the volume from a side of the housing cup) [col. 1, lines 11-52].
Consider claim 12, You et al. disclose (e.g. figure 1) an apparatus wherein the top cover is laterally separated from the housing cup by an insulation gap (the infrared filter 28 is laterally separated from the lens holder by the external treads which functions as an insulation gap) [col. 1, lines 11-52].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (6,870,208) in view of Tonar et al. (US 2012/0243093) (of record).

You et al. and Tonar et al. are related as image sensing devices.  Tonar et al. disclose (e.g. figures 2-15) a cover that cover includes an ultrasonic transducer for ultrasonically vibrating the top cover to shed contaminants, the interface structure mitigating transference of contact forces between the top cover and the top collar (an ultrasonic transducer is used to shed contaminates) [0135].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of You et al, as taught by Tonar et al., in order to remove contaminates to improve imaging of the image sensor.
Consider claim 6, You et al. do not explicitly disclose an insulation collar concurrently contacting a portion of the top cover longitudinally spaced from the interface structure and an inside sidewall of the housing.
You et al. and Tonar et al. are related as image sensing devices.  Tonar et al. disclose (e.g. figures 2-15) including an insulation collar concurrently contacting a portion of the top cover longitudinally spaced from the interface structure and an inside sidewall of the housing cup (24, connector) [0082]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of You et al, as taught by Tonar et al., in order to remove contaminates to improve imaging of the image sensor.
Consider claim 10, You et al. do not explicitly disclose a reduced-friction liner ring between the housing cap and the housing.
.
Claim 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (6,870,208) in view of Chen et al. (US 7,929,052) (of record).
Consider claim 7, You et al. do not explicitly disclose that a bottom side of the housing includes a via.
You et al. and Chen et al. are related as image sensing devices.  
Chen et al. disclose (e.g. figures 1-3) a bottom side of the housing cup includes a via (electrical wires are connected to the housing via thru holes) [col. 2, lines 1-67].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the housing of You et al to include the via, as taught by Chen, in order to provide an electrical through path for the electrical wires.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872